Citation Nr: 1607659	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  10-39 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of dental surgery, performed at the Department of Veterans Affairs (VA) medical facility in November 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a Travel Board hearing in a Form VA-9, dated September 2010. The hearing was held in November 2015, and the Veteran and his wife testified before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of dental surgery. VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. VA's duty to assist includes making reasonable attempts to obtain relevant records not in the custody of a Federal department or agency, including records held by private medical providers. In addition, VA must obtain all relevant VA medical treatment records, as those records are in the VA's custody and presumptively before the agency when deciding the present claim.

The Veteran is seeking benefits under 38 U.S.C.A. § 1151 for residuals from a dental surgery. During the pendency of the appeal, the Veteran has identified residuals for which he is receiving treatment from both VA and private physicians and dentists, including facial pigmentation, a damaged facial nerve, additional lost teeth, and heart problems, including the insertion of a pacemaker in 2010.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA medical treatment records since November 2008.

2. Associate with the claims file the Veteran's complete VA dental treatment records. 

3. Contact the Veteran and request the appropriate releases to obtain all private medical and dental treatment records pertaining to his dental surgery residuals, including any treatment records related to facial pigmentation, a damaged facial nerve, additional lost teeth, and heart problems, including the insertion of a pacemaker in 2010.

Relevant records include those from any private dentists he has been treated by since December 2008. The Veteran has specifically referenced receiving cardiology treatment at Seton Medical Center Williamson and Dr. S. Lindley, DDS. 

Associate all records obtained with the claims file. If any identified records are unavailable or cannot be obtained, inform the appellant and her representative and give her an opportunity to submit such information. 

4. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the appellant, she and her representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




